  Case8:15-cv-00011-TPB-CPT
  Case 8:15-cv-00011-TPB-CPT Document
                             Document   153-1
                                Exhibit160-16
                                         A    Filed
                                              Filed02/11/20
                                                    05/27/20 Page
                                                             Page11of
                                                                   of33PageID
                                                                       PageID1728
                                                                              1892




         Exhibit P




That this is a False submission can be attested to by Tracey Ann Pratt who accompanied
Smith to the hearing and who knows all the facts of this entire case.

Ms. Boone first gave Smith a copy of the “Evidence” in the courtroom just prior to the
start of the hearing. The Evidence was NEVER mailed to Mr. Smith. Ms. Boone outright
lied to the court.
Case8:15-cv-00011-TPB-CPT
Case 8:15-cv-00011-TPB-CPT Document
                           Document160-16
                                    153-1 Filed
                                          Filed02/11/20
                                                05/27/20 Page
                                                         Page22of
                                                               of33PageID
                                                                   PageID1729
                                                                          1893




                                   This is not a fantasy. It is a
                                  hypothetical and taken out of
                                             context.
Case8:15-cv-00011-TPB-CPT
Case 8:15-cv-00011-TPB-CPT Document
                           Document160-16
                                    153-1 Filed
                                          Filed02/11/20
                                                05/27/20 Page
                                                         Page33of
                                                               of33PageID
                                                                   PageID1730
                                                                          1894
